Supreme Court

                                                                      No. 2012-179-Appeal.
                                                                      (KC10-896)


                 Valerie Bremer                    :

                        v.                         :

            William G. Bremer, et al.              :


                                            ORDER


       The plaintiff, Valerie Bremer, appeals from an order of the Superior Court granting the

motion of the defendant, William G. Bremer, to vacate a default entered in that court against him

for failure to comply with discovery. The order appealed from also stays the proceedings in the

Superior Court based upon the pendency of the parties’ divorce action in the Family Court, the

outcome of which is determinative of the issues in the Superior Court case; the plaintiff also

takes issue with that portion of the court’s order on appeal.

       However, this appeal is not properly before this Court because such orders are

interlocutory in nature and not appealable as a matter of right. See Simpson v. Vose, 702 A.2d

1176 (R.I. 1997) (mem.) (grant of motion to stay not a final order or judgment and therefore not

appealable); Hunter v. Malhotra, 695 A.2d 1004, 1005 (R.I. 1997) (citing Griffin v. Rahill, 112

R.I. 549, 313 A.2d 374 (1973); Giarrusso v. Corrigan, 108 R.I. 471, 276 A.2d 750 (1971))

(orders granting motion to vacate default judgments are interlocutory in nature and not

appealable as a matter of right).

       Accordingly, the plaintiff’s appeal is denied and dismissed.
Entered as an order of this Court on this 18th day of January, 2013.

                                      By Order,



                                                     /s/
                                      Clerk




                                 2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Valerie Bremer v. William G. Bremer, et al.

CASE NO:            No. 2012-179-Appeal
                    (KC10-896)

COURT:              Supreme Court

DATE ORDER FILED:   January 18, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Kent County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Kristin E. Rodgers

ATTORNEYS ON APPEAL:

                    For Plaintiff: Donald R. Lembo, Esq.

                    For Defendant William G. Bremer: Evan M. Kirshenbaum, Esq.